Title: From Thomas Jefferson to David Shepherd, 13 November 1779
From: Jefferson, Thomas
To: Shepherd, David



Sir
Wmsburg Novr. 13th. 1779.

I am to ask the favour of you to give notice to the Officer recommended by you for the Western Battalions that as soon as one half his [quota] of men is raised and delivered by you, he shall be entitled to his commission and must march the men on to Fort Pitt, the remaining half you must send on under a Serjeant to the same rendezvous. Lieutenant Colo. Knox is appointed to take command of the Battalion of [which] your men will be. But your distance renders it impracticable to join them to their battalion till the Spring. They will do duty under Colonel Gibson this winter. The Subsistence Account previous to their Delivery to the Officer you will settle with the Auditors here. I am Sir Your very humble Servt.,

Th: Jefferson

